Name: Commission Regulation (EEC) No 282/89 of 3 February 1989 amending Regulation (EEC) No 1787/87 introducing the buying in of beef in respect of certain Member States and qualities and fixing the buying-in prices for beef
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 4. 2. 89 Official Journal of the European Communities No L 33/9 COMMISSION REGULATION (EEC) No 282/89 of 3 February 1989 amending Regulation (EEC) No 1787/87 introducing the buying in of beef in respect of certain Member States and qualities and fixing the buying-in prices for beef THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation No 805/68 of 27 June 1968 on the common organization of the market in beef and veal ('), as last amended by Regulation (EEC) No 4132/88 (2), and in particular Article 6a (4) thereof, Whereas Commission Regulation (EEC) No 1787/87 (3), as last amended by Regulation (EEC) No 203/89 (4), intro ­ duced the buying in of beef in respect of certain Member States or regions thereof and quality groups, and fixed the buying-in prices in the: beef sector ; Whereas, pursuant to the abovementioned Article 6a (4) and to Article 3 (2) of Commission Regulation (EEC) No 2226/78 0, as last amended by Regulation (EEC) No 3492/88 (% the table of Member States or regions of Member States and of quality groups eligible for interven ­ tion, as well as the buying-in prices, should be replaced, on the basis of the data and prices available to the Commission, by the table and the prices annexed to this Regulation, HAS ADOPTED THIS REGULATION : Article 1 Annexes I and II to amended Regulation (EEC) No 1787/87 are hereby replaced by the Annexes hereto. Article 2 This Regulation shall enter into force on 13 February 1989. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 3 February 1989. For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 148 , 28. 6. 1968, p. 24. (2) OJ No L 362, 30. 12. 1988, p. 4. (') OJ No L 168, 27. 6. 1987, p. 22. ( «) OJ No L 25, 28. 1 . 1989, p. 36. H OJ No L 261 , 26. 9. 1978, p. 5. ( «) OJ No L 306, 11 . 11 . 1988, p. 20. No L 33/10 Official Journal of the European Communities 4. 2. 89 ANNEX I Member States or regions within a Member State and groups of qualities Member State/Region Groups of qualities(category and class) Belgium AR, AO Denmark CR, CO Germany AR Spain  France  Ireland cu Italy  Luxembourg AR, AO, CO Netherlands   Great Britain  - Northern Ireland CU ANNEX II Buying-in price in ECU per 100 kg carcase weight Quality (category and class) Equivalent carcase price AR2 291,497 AR3 287,321 A02 283,782 A03 279,469 CU2 312^26 CU3 308,628 CU4 300,031 CR3 296,434 CR4 287,817 C03 273,942 Forequarter price straight cut (') pistola cut (2) 233,198 218,623 229,857 215,491 227,026 212,837 223,575 209,602 250,341 234,695 246,902 231,471 240,025 225,023 237,147 222326 230,254 215,863 219,154 205,457 (') Conversion coefficient 0,80. (*) Conversion coefficient 0,75.